                                     Exhibit A




18-50757-amk   Doc 3030-1   FILED 08/13/19   ENTERED 08/13/19 17:53:11   Page 1 of 2
                                                                                     FIRSTENERGYSOLUTIONSCORP.,etal.
                                                                                         ExhibitAͲTabulationSummary

                                                                                               NumberAccepting     NumberRejecting      AmountAccepƟng          AmountRejecƟng
        Class                              ClassDescription                                                                                                                         ClassVotingResult
                                                                                                      %                    %                      %                        %
                                                                                                     569                   49             $1,982,126,373.00         $1,379,787.23
         A3                  UnsecuredPCN/FESNotesClaimsAgainstFES                                                                                                                    Accept
                                                                                                   92.07%                7.93%                 99.93%                   0.07%
                                                                                                     157                   1               $976,032,400.00          $2,373,000.00
         A4                     MansfieldCertificateClaimsAgainstFES                                                                                                                   Accept
                                                                                                   99.37%                0.63%                 99.76%                   0.24%
                                                                                                      4                    0               $100,700,000.00               $0.00
         A5                  GeneralUnsecuredClaimsagainstFESFENOC                                                                                                                    Accept
                                                                                                  100.00%                0.00%                 100.00%                   0.00%
                                                                                                      21                   6               $297,742,188.04         $601,054,842.47
         A6           GeneralUnsecuredClaimsagainstFirstEnergySolutionsCorp.                                                                                                         Reject
                                                                                                   77.78%               22.22%                  33.13%                  66.87%
                                                                                                      10                   0               $178,028,882.75               $0.00
         A7                     MansfieldIndemnityClaimsAgainstFES                                                                                                                     Accept
                                                                                                    100%                 0.00%                 100.00%                   0.00%
                                                                                                     16                    0                $4,625,700.51                $0.00
         A8                ConvenienceClaimsagainstFirstEnergySolutions                                                                                                                Accept
                                                                                                  100.00%                0.00%                 100.00%                  0.00%
                                                                                                     41                    0               $144,685,000.00                 0
         B4                        SecuredFGPCNReinstatedClaims                                                                                                                        Accept
                                                                                                    100%                 0.00%                   100%                    0.00%
                                                                                                     569                   49             $1,982,126,373.00         $1,379,787.23
         B5                   UnsecuredPCN/FESNotesClaimsAgainstFG                                                                                                                    Accept
                                                                                                   92.07%                7.93%                 99.93%                   0.07%
                                                                                                     157                   1               $976,032,400.00          $2,373,000.00
         B6                     MansfieldCertificateClaimsAgainstFG                                                                                                                    Accept
                                                                                                   99.37%                0.63%                 99.76%                   0.24%
                                                                                                     10                    8              $1,215,363,413.15           $15,904.35
         B7          GeneralUnsecuredClaimsagainstFirstEnergyGeneration,LLC                                                                                                          Accept
                                                                                                   55.56%               44.44%                 99.999%                  0.001%
                                                                                                     10                    0               $178,028,882.75                 0
         B8                      MansfieldIndemnityClaimsagainstFG                                                                                                                     Accept
                                                                                                  100.00%                0.00%                 100.00%                   0.00%
                                                                                                     79                    5                $3,188,241.26            $394,308.07
         B9               ConvenienceClaimsagainstFirstEnergyGeneration                                                                                                                Accept
                                                                                                   94.05%                5.95%                 88.99%                   11.01%
                                                                                                     63                    2               $277,000,000.00           $115,000.00
         C3                             SecuredNGPCNClaims                                                                                                                              Accept
                                                                                                   96.92%                3.08%                 99.96%                   0.04%
                                                                                                     569                   49             $1,982,126,373.00         $1,379,787.23
         C4                  UnsecuredPCN/FESNotesClaimsAgainstNG                                                                                                                     Accept
                                                                                                   92.07%                7.93%                 99.93%                   0.07%
                                                                                                     157                   1               $976,032,400.00          $2,373,000.00
         C5                     MansfieldCertificateClaimsAgainstNG                                                                                                                    Accept
                                                                                                   99.37%                0.63%                 99.76%                   0.24%
                                                                                                      1                    0                     $1.00                     0
         C6      GeneralUnsecuredClaimsagainstFirstEnergyNuclearGeneration,LLC                                                                                                      Accept
                                                                                                  100.00%                0.00%                 100.00%                   0.00%
                                                                                                      0                    1                       0               $313,700,000.00
         C7                NGͲFENOCGeneralUnsecuredClaimsagainstNG                                                                                                                    Reject
                                                                                                   0.00%               100.00%                  0.00%                  100.00%
         C8                         ConvenienceClaimsagainstNG                                          Noballotsubmittedbyaholderentitledtovoteinthisclass                  Accept
                                                                                                       4                     0              $201,300,000.00              $0.00
         D3               FESͲFENOCGeneralUnsecuredClaimsagainstFENOC                                                                                                                 Accept
                                                                                                    100.00%                0.00%                100.00%                  0.00%
                                                                                                       16                    2               $37,091,476.39          $100,138.02
         D4     GeneralUnsecuredClaimsagainstFirstEnergyNuclearOperatingCompany                                                                                                     Accept
                                                                                                    88.89%                11.11%                 99.73%                 0.27%
                                                                                                       0                     1                      0              $313,700,000.00
         D5                   NGͲFENOCUnsecuredClaimsagainstFENOC                                                                                                                      Reject
                                                                                                     0.00%               100.00%                  0.00%                100.00%
                                                                                                       86                    1               $3,817,250.01            $18,596.70
         D6                       ConvenienceClaimsagainstFENOC                                                                                                                         Accept
                                                                                                    98.85%                1.15%                  99.52%                 0.48%
                                                                                                      157                    1              $976,032,400.00         $2,373,000.00
         E3                   MansfieldCertificateClaimsAgainstFGMUC                                                                                                                   Accept
                                                                                                    99.37%                0.63%                  99.76%                 0.24%
                                                                                                       1                     3                    $1.00                  $3.00
         E4                    GeneralUnsecuredClaimsagainstFGMUC                                                                                                                      Reject
                                                                                                    25.00%                75.00%                 25.00%                 75.00%
                                                                                                       10                    0              $178,028,882.75                0
         E5                   MansfieldIndemnityClaimsagainstFGMUC                                                                                                                     Accept
                                                                                                    100.00%                0.00%                100.00%                  0.00%
         E6                       ConvenienceClaimsagainstFGMUC                                         Noballotsubmittedbyaholderentitledtovoteinthisclass                  Accept
                                                                                                       1                     0                   $1.00                      $0.00
         F3            GeneralUnsecuredClaimsagainstFEAircraftLeasingCorp.                                                                                                          Accept
                                                                                                    100.00%                0.00%                100.00%                     0.00%
                                                                                                       1                     0                   $1.00                      $0.00
         G3          GeneralUnsecuredClaimsagainstNortonEnergyStorageL.L.C.                                                                                                         Accept
                                                                                                    100.00%                0.00%                100.00%                     0.00%




                                                                                                 Page1of1




18-50757-amk          Doc 3030-1                            FILED 08/13/19                                     ENTERED 08/13/19 17:53:11                                                            Page 2 of 2
